DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/11/2022 has been entered.  
3.	Claims 1, 18, 19 and 28 have been amended; claims 2, 11, 13, 15, 20, 21 and 23-26 are canceled; and new claims 34-38 have been added. Therefore, claims 1, 3-10, 12, 14, 16-19, 22 and 27-38 are pending in this application.   
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 9, 19, 30, 32, 33, 35 and 36 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (also see MPEP 2163, emphasis added). 
35 U.S.C. 112(a)  and the first paragraph of pre-AIA  35 U.S.C. 112  require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991); see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description”). The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
(a)	Each of claims 30 and 32 contains subject matter that lacks sufficient written description in the specification; or alternatively, each of claims 30 and 32 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
Each of claims 30 and 32 recites the limitation, “wherein the housing is manually carryable”. 
(i)	According to the original disclosure, the embodiment directed to a manually carryable housing is a simulator in the form of a stove pot; and one or more sources of sensations (see FIG 8, label '56'; and also FIG 9, labels '54, '56') are positioned inside the stove pot; and wherein one of these sources of sensation is a source of smoke (see [0032], lines 8-20).
(ii)	The specification also describes a smoke generator, such the Alpha 900, by Rosco (or a conventional smoke generator), as the source of smoke (see [0020]). In addition, Applicant previously submitted some documents (which Applicant cited as evidence) in order to emphasize the structural features of a smoke machine (e.g. see pages 14 and 15 of Applicant's argument filed on 06/18/2020). 
However, given the descriptions in the disclosure regarding the stove pot, which  corresponds to the manually carryable housing (see part (i) above), and the smoke generator that corresponds to the smoke machine (see part (ii) above), the specification lacks sufficient written description regarding each of claims claim 30 and 32. This is because each of these claims require a smoke machine to be positioned in the interior compartment of a manually carryable housing, such as the stove pot. For instance, no written description is presented regarding a smoke machine that can be positioned in the interior compartment of a stove pot, which is representing the manually carryable housing. 
In addition, the specification provides no written description regarding the implementation of the source of smoke—or smoke generator—implied with respect to the manually carryable embodiment (FIG 8 or FIG 9).   
(b)	Claims 9, 19, 32, 33, 35 and 36 also fail to comply with the written description requirement since each of the above claims contains subject matter that lacks sufficient written description in the specification.   
(b.1)	Regarding claims 9, 19, 32 and 33, each of claims 9 and 19 currently recites the limitation, “automatically vary emissions of the smoke machine in response to an output of the sensor” (emphasis added).
	However, further evaluation of the specification has revealed that the original disclosure does not have sufficient written description regarding how the automatic operation is implemented. Instead, the original disclosure is providing a general description regarding the implementation of a controller, which is adapted to vary the sensation (e.g. smoke) produced by the source of sensation (e.g. the smoke machine) in response to the simulated or the actual suppressant detected by the sensor (e.g. see the specification: [0017], [0024], [0029]). 
	However, such description does not necessarily indicate an automatic operation, let alone how the controller is configured to “automatically vary emissions of the smoke machine in response to an output of the sensor”. If anything, the disclosure appears to utilize a manual operation for controlling the operation of the simulator in general (see [0024], emphasis added), 
“Controller 22 may be any conventional electronic controlling device, such as, a computer, a programmable logic controller (PLC), a microprocessor (such as, an embedded microprocessor), or a networked control device, among others. Controller 22 may typically have a user interface, not shown, for example, a keyboard or hand held input device for varying or controlling the operation simulator 10 . . .  Controller 22 may include a display and may include one or more shift register drivers to drive the operation of the sources of sensation 14, 16, and/or 18”
	Even considering a prior reference cited in the specification (US 7,748,983), the above reference also does not have sufficient written description directed to the process of “automatically vary[ing] emissions of the smoke machine in response to an output of the sensor”. Instead, it is providing a general statement that the smoke could alter in accordance with programmed scenario (col.16, lines 42-51, emphasis added),
“	Aspects of the invention shown in FIGS. 12 and 13 may be used in conjunction with an auxiliary device 350, for example, a smoke-generating device. A smoke-generating 45 device may be operated to increase smoke output as the simulated flames grow, and decrease the smoke output as the simulated flames are extinguished. The simulated flame on displays 313 and smoke could also alter in accordance with a preprogrammed scenario. When smoke generation is used, a 50 smoke sensor for determining the density of the smoke . . . ”
	The excerpt above also fails to show how the controller (if any) is configured to “automatically vary the emissions of the smoke machine in response to an output of the sensor”.  
	Thus, the observations above indicate that the original disclosure does not have written description regarding the process of  “automatically vary[ing] emissions of the smoke machine in response to an output of the sensor”.      
(b.2)	 Regarding claims 35 and 36, each of these claims is reciting that the controller is configured to vary the amount of smoke that the smoke machine is emitting (e.g. “controller is configured to control the smoke machine such that the smoke emitted by the smoke machine is proportional to the simulated fire”, per claim 35;  and “the controller is configured to control the smoke machine such that the smoke emitted by the smoke machine is at a relatively low output initially and then increases as the simulated fire increases”, per claim 36).
	However, similar to the points discussed in part (i) above, the original disclosure lacks sufficient written description regarding how the controller is controlling the amount of smoke that the smoke machine is emitting. For instance, the disclosure describes that the controller may be in the form of a processor (see [0024]); however, no description is presented regarding how the smoke machine varies the amount of smoke being generated in response to a command received from the processor (e.g. what mechanism is implemented in the smoke machine that allows it to change/modify the amount of smoke that it is producing in response to the command from the processor?).   
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).




5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 28, 29, and 36 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 28 is dependent on claim 1; and claim 28 recites, “[t]he simulator of claim 1 wherein the sensor is configured to detect a simulated extinguishant and not an actual extinguishant, when the simulated extinguishant directed at or applied to the housing” (emphasis added).
	However, it is unclear how claim 28 is achieved when the sensor, per claim 1, is configured to detect just an actual extinguishant. 
It is worth to note that the sensor of claim 1 is not necessarily configured to detect both types of extinguishants (e.g. see the claim language, “a sensor coupled to said housing and configured to detect at least one of a simulated or an actual extinguishant directed at or applied to the housing”, emphasis added). Thus, if the sensor is configured to detect just an actual extinguishant, it is unclear how claim 28 is realized. Consequently, claim 28 is indefinite. Note that claim 29 is also subjected to the same deficiency.  
	Claim 36 recites, “. . . the controller is configured to control the smoke machine such that the smoke emitted by the smoke machine is at a relatively low output initially and then increases as the simulated fire increases” (emphasis added).
	However, the term “a relatively low output” is a relative term; and therefore, it renders the claim indefinite since it is unclear what is being encompassed per the above term.    
6.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 28, 29 and 31 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C.112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 28 is dependent on claim 1; and claim 28 recites, “[t]he simulator of claim 1 wherein the sensor is configured to detect a simulated extinguishant and not an actual extinguishant,, when the simulated extinguishant directed at or applied to the housing” (emphasis added).
	However, claim 28 appears to exclude part of the limitations of claim 1, namely, the option to detect an actual extinguishant. In contrast, section §112(d) requires a dependent claim to incorporate all the limitations of the claim to which it is referring to.
	Claim 31 is dependent on claim 1; and claim 31 recites, “[t]he simulator of claim 1 wherein the prop is coupled to the housing”
	However, claim 1 already recites that the simulator comprises a prop coupleable to the housing. Accordingly, claim 31 fails to further limit claim 1. For instance, claim 31 fails to add a further structural and/or functional limitation to claim 1. Instead, it is reciting the same structural and/or functional limitation that claim 1 already incorporates. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	The following is a quotation of 35 U.S.C.112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 1, 3-10, 12, 14, 16-19, 22 and 27-38 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder without reciting sufficient structure . Particularly, the generic placeholder is not preceded by a structural modifier. Such claim limitations are:  “controller”, “prop” , “smoke machine” and “sensor”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C.112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 18, 19, 22, 32, 37 and 38 are rejected under 35 U.S.C.103(a) as being unpatentable over Blackburn 7,748,983 in view of Mix 2003/0201957.
	Regarding claim 18, Blackburn teaches the following claimed limitations: a training simulator comprising: a housing (col.4, lines 1-5: e.g. a simulation system for fire extinguishing training; wherein the simulator comprises a housing); a smoke machine coupled to said housing (col.10, lines 64-67 and col.11, lines 1-8: e.g. the system incorporates a smoke generating device); a sensor coupled to said housing and configured to detect a simulated or an actual extinguishant directed at or applied to the housing (FIG 2, labels “34” and “15”; col.4, lines 48-51: e.g. the system includes a sensor panel that comprises one or more sensors; and wherein the sensor(s) detects stimulus emitted by extinguisher); a display panel configured to visually display a hazardous condition, wherein said display panel is positioned adjacent to said housing such that a visual display of the hazardous condition on the display panel is positioned to appear to emanate from said housing (FIG 1, label “13”; col.5, lines 40-67: e.g. the system comprises a display panel, which is placed on one of the sides of the housing; and therefore, the display is already adjacent to the housing. Furthermore, a plurality of light sources—such as LEDs—illuminate the display according to simulated flame generation algorithm; and thereby a visual display of the hazardous condition on the display panel is positioned to appear to emanate from said housing); and a controller operatively coupled to the sensor and the smoke machine (col.6, lines 15-32: e.g. the system incorporates a control and logic system that communicates with the components of the system, including the sensor and the smoke generating device).
	Blackburn does not teach a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity; and the display being behind and at least partially above said prop. 
	However, Mix discloses a system that simulates fire and fire effects ([0020]), wherein the system comprises a display panel that visually simulates the attributes of fire; and wherein a prop—such as an artificial log—is positioned in front of the display; and thereby the system simulates a scenario as if a log is on fire ([0063]; [0065]; also see FIG 6, labels “610”, “615”, “660”, etc.).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Blackburn in view of Mix; for example, by incorporating one or more props, such as an artificial wood that the trainee (or trainer) places in front of the display, as Mix is teaching; so that the system would further simulate additional simulation scenarios; such as, a simulation scenario that mimics a prop—such as a log—being on fire, etc., and thereby the simulation is effect is further enhanced.    
	Regarding claim 22, Blackburn in view of Mix; teaches the claimed limitations as discussed above per claim 18. 
The limitation, “wherein the display panel is generally flat and planar and is oriented in a vertical plane, wherein the display panel is positioned behind said prop such that said prop is positioned between said display panel and a user such that said visual display of the hazardous condition on the display appears to emanate from said housing, and wherein said display panel is operatively coupled to said controller”, is already addressed per the modification discussed with respect to claim 18. 
Particularly, the display panel is already flat and oriented in vertical plane (see FIG 6 of Mix); and wherein it is placed behind the prob (artificial log); and therefore, the prop is positioned between said display panel and a user such that said visual display of the hazardous condition on the display appears to emanate from said housing, and wherein said display panel is operatively coupled to said controller.
 	Regarding claim 37, Blackburn in view of Mix; teaches the claimed limitations as discussed above per claim 18. 
	Blackburn further teaches, a manually operable interactive item that is operatively connected to the controller such that manual operation of the interactive item effects the hazardous condition displayed on the display panel (see FIG 6, labels “20” and “54”: e.g. the system already involves a panel that involves a switch, which allows the user/trainer to activate (turn on) of turn-off the system. This corresponds to the manually operable interactive item). 
Regarding claim 38, Blackburn in view of Mix; teaches the claimed limitations as discussed above per claim 37.
Blackburn further teaches, wherein the interactive item is a power disconnect panel (see FIG 6, labels “20” and “54”: e.g. the panel that comprises the switch, as discussed per claim 37, is already a power disconnect panel).
Regarding claim 19, Blackburn teaches the following claimed limitations:  a method for using a training simulator comprising: accessing a training simulator including a housing (col.4, lines 1-5: e.g. a simulation system for fire extinguishing training; wherein the simulator comprises a housing), a smoke machine coupled to said housing (col.10, lines 64-67 and col.11, lines 1-8: e.g. the system incorporates a smoke generating device), a light source positioned in the housing (FIG 4, label “40”: e.g. one or more light sources—such as LEDs—are positioned within the housing), a sensor coupled to said housing (FIG 2, labels “34” and “15”: e.g. the system includes a sensor panel that comprises one or more sensors) and a controller operatively coupled to the sensor, the light source and the smoke machine (col.6, lines 15-32: e.g. the system incorporates a control and logic system that communicates with the components of the system, including the sensor the light source, and the smoke generating device); causing said smoke machine to emit smoke to simulate or evoke an appearance of a hazardous condition; causing the light source to simulate at least one of fire or sparks (col.5, lines 40-56; col.6, 15-32: e.g. the control and logic system controls (i) the light source(s) to generate lights so as to mimic fire, and also (ii) the smoke generating device to generate simulated smoke); said sensor detecting at least one of a simulated or an actual extinguishant directed at or applied to the housing; and automatically vary emissions of the smoke machine in response to an output of the sensor (col.4, lines 48-67; col.6 lines 15-53; also see col.16, lines 42-51: e.g. based on signals received from the sensor(s), the control and logic system—which is the controller—alters (i) the lights being generated that simulate fire, and also (ii) the smoke being generated via the smoke generating device).
Blackburn does not teach, a prop coupleable to the housing and configured to simulate or evoke an appearance of an object encountered in firefighting activity. 
However, Mix discloses a system that simulates fire and fire effects ([0020]), wherein the system comprises a display panel that visually simulates the attributes of fire; and wherein a prop—such as an artificial log—is positioned in front of the display; and thereby the system simulates a scenario as if a log is on fire ([0063]; [0065]; also see FIG 6, labels “610”, “615”, “660”, etc.).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Blackburn in view of Mix; for example, by incorporating one or more props, such as an artificial wood that the trainee (or trainer) places in front of the display, as Mix is teaching; so that the system would further simulate additional simulation scenarios; such as, a simulation scenario that mimics a prop—such as a log—being on fire, etc., and thereby the simulation is effect is further enhanced.    
	Regarding claim 32, Blackburn in view of Mix teaches the claimed limitations as discussed above.
	Blackburn further teaches, wherein the housing is manually carryable (col.6, lines 45-47: e.g. the system is light weight and portable). 
●	Claims 18, 22, 37 and 38 are rejected under 35 U.S.C.103(a) as being unpatentable over Darois 2007/0172801 in view of Levin 5,220,637 and further in view of Joynt 5,447,437.
Regarding claim 18, Darois teaches the following claimed limitations: a training simulator comprising: a housing including ([0046] and FIG 3, label ‘20’: e.g. a simulator for firefighting training, wherein the flame generation unit, label ‘20’, corresponds to the housing); a sensor coupled to said housing and configured to detect a simulated or an actual extinguishant directed at or applied to the housing ([0039] lines 7-12; see FIG 3, label ‘41’: e.g. the housing incorporates one or more sensors for detecting an extinguishing agent directed or applied at the housing); a display panel configured to visually display a hazardous condition ([0046]: e.g. the simulator incorporates a display device, such as a LCD projector, etc., which is utilized to simulate a hazardous condition via special effects); and a controller operatively coupled to the sensor ([0039] and FIG 3, label ‘40’: e.g. the simulator comprises a controller ‘40’, which is operatively coupled to various components of the simulator, including the sensor ‘41’).
It is worth to note that the implementation of Darois discussed above does not necessarily require live fire; rather, it simulates fire via special visual effects ([0046]).
	Darois does not explicitly describe a smoke machine coupled to said housing; and a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity.  
However, Levin discloses a compact smoke machine for training fire fighters; and wherein the apparatus comprises a controller that controls the amount of simulated smoke being generated (col.1, lines 14-37; FIG 1; col.8, lines 6-41). 
	Note also that Darois already suggests the option to incorporate mechanical, electrical or electromechanical devices to simulate one or more attributes of fire (see [0043] lines 11-18).  
	Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Levin; for example, 
by incorporating a compact smoke machine within the housing, wherein one or more units of the smoke machine are electrically/electronically coupled with one or more appropriate units of the housing, including the control unit (FIG 2 or FIG 3, label ‘40’); and the control unit is arranged to control the amount of smoke being generated based on the accuracy of the type—and/or manner of application—of the fire extinguishing agent that the trainee is applying, etc., so that the trainee would have a more realistic and engaging training experience.          
	Regarding “a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity”, Joynt discloses a firefighting training system (col.2, lines 30-45), wherein the system implements a housing that includes a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity (col.5, lines 50-65; col.6, lines 17-56). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Levin and further in view of Joynt; for example, by incorporating one or more mockup structures that mimic household/industrial items; such as a wastebasket, an electrical motor/generator, etc., and wherein each of these mockup structures/props is interchangeably mountable on the housing using a grid arrangement that allows each prop to be interchangeably mounted on the housing, in order to provide the trainee with a further simulation scenario(s) regarding an industrial or a household item—such as a wastebasket—being on fire, etc., so that the trainee would have a further opportunity to improve his/her skills (e.g. improving the trainee’s ability to easily identify the proper extinguishing agent to be used based on the type of item, etc.).
	Although Darios does not explicitly describe, “said display panel is positioned adjacent to said housing and behind and at least partially above said prop such that a visual display of the hazardous condition on the display panel is positioned to appear to emanate from said housing and extend above the prop”, Darois already teaches that the flame generating unit, in connection with the display device (such as the LCD projection, etc.), generates a simulated fire via special effects; and wherein the display device is located on at least one face of the control unit ([0046], [0047]). 
In addition, given the arrangement depicted in FIG 3, the trainee is positioned on the opposite side of the part of the housing where the control unit (label ‘40’) is mounted.
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Darois’ system; for example, by arranging the display device (e.g. the LCD projector) to face the trainee, while the display is positioned adjacent to the side of the housing where the control unit is mounted, etc., in order to provide the trainee with a combined physical and virtual immersive training environment that further enhances the trainee’s engagement (note that the modification above already addresses the intended purpose currently claimed. Particularly, per the teaching gleaned from Joynt, the prop is positioned on the housing; and wherein the display device or projector, which is facing the trainee, is already adjacent to the housing; and therefore, the hazardous condition on the display appears to emanate from the housing and extend above the prop).
Regarding claim 22, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above.  
The limitation, “wherein the display panel is generally flat and planar and is oriented in a vertical plane, wherein the display panel is positioned behind said prop such that said prop is positioned between said display panel and a user such that said visual display of the hazardous condition on the display appears to emanate from said housing, and wherein said display panel is operatively coupled to said controller”, is already addressed according to the modification applied to claim 18. 
Particularly, the display device—such as the LCD projector—is positioned adjacent to the housing that comprises the prop; and wherein the  LCD projector is facing the trainee; and thereby the LCD projector generates visual special effects. Accordingly, the arrangement above already indicates that the display is operatively coupled to the controller; and thereby the display further enhances the simulation scenario (also see the discussion presented with respect to claim 18 since it also applies to claim 22).  
Regarding claim 37, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 18. 
Darois, further teaches, at least implicitly, a manually operable interactive item that is operatively connected to the controller such that manual operation of the interactive item effects the hazardous condition displayed on the display panel ([0057] lines 1-3: e.g. the control unit, FIG 3 label “40”, which corresponds to the controller is activated by a power switch that the trainee or trainer operates to activate the system. Accordingly, the power switch corresponds the manually operable interactive item, which effects the hazardous condition displayed on the display panel); 
Regarding claim 38, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 37. 
The limitation, “wherein the interactive item is a power disconnect panel”, is already addressed per the discussion presented with respect to claim 37. Particularly, the arrangement of the power switch is construed as a power disconnect panel since turning off the power switch disconnects the controller from a power source.  
●	Claims 1, 3-6, 8-10, 12, 14, 16, 17, 19, 22,  28-33, 35 and 36 are rejected under 35 U.S.C.103(a) as being unpatentable over Darois 2007/0172801 in view of Starr 2006/0275721 and further in view of Joynt 5,447,437.
Regarding claim 1, Darois teaches the following claimed limitations: a training simulator comprising: a housing defining an interior compartment ([0046] and FIG 3, label ‘20’: e.g. a simulator for firefighting training, wherein the flame generation unit, label ‘20’, corresponds to the housing that defines an interior compartment); a sensor coupled to said housing and configured to detect at least one of a simulated or an actual extinguishant directed at or applied to the housing ([0039] lines 7-12; FIG 3, label ‘41’: e.g. the housing incorporates one or more sensors for detecting an extinguishing agent directed or applied at the housing); and a controller operatively coupled to the sensor ([0039] and FIG 3, label ‘40’: e.g. the simulator comprises a controller ‘40’, which is operatively coupled to various components of the simulator, including the sensor ‘41’).
It is worth to note that the implementation of Darois discussed above does not necessarily require live fire; rather, it simulates fire via special visual effects ([0046]).
	Darois does not explicitly describe a smoke machine positioned in the interior compartment; a light source positioned in the interior compartment and being operable to simulate at least one of fire or sparks; and a prop coupleable to the housing and configured to simulate or evoke an appearance of an object encountered in firefighting activity. 
	However, Starr discloses a compact simulating device that simulates fire and/or fire effects, wherein the device generates simulated smoke via an arrangement (e.g. a smoke machine) that involves a steam console, air modulator, a portable steam generator, etc. ([0104] to [0108]); wherein the device further comprises a lighting system, which includes LEDs with different colors, for generating various intensities of light to simulate fire (see [0109]); and wherein the device further implements a controller for generating one or more desired simulation effects of smoke and/or light, including varying the color/intensity of the lights and/or the amount of simulated smoke being generated (see [0111]).
	Note that Darois already suggests the option to incorporate mechanical, electrical or electromechanical devices to simulate one or more attributes of fire (see [0043] lines 11-18).  . 
	Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Starr; for example, by incorporating a compact device within the housing; such as the device taught by Starr, which involves a smoke machine and a lighting system, wherein one or more units of the device are electrically/electronically coupled with one or more appropriate units of the housing, including the control unit (FIG 2 or FIG 3, label ‘40’); and the control unit is further arranged to generate one or more desired amount of smoke and/or light, including varying the amount of smoke and/or light being generated based on the accuracy of the type—and/or manner of application—of the fire extinguishing agent that the trainee is applying, etc., so that the trainee would have a more realistic and engaging training experience.      
	Regarding “a prop coupleable to the housing and configured to simulate or evoke an appearance of an object encountered in firefighting activity”, Joynt discloses a firefighting training system (col.2, lines 30-45), wherein the system implements a housing that includes a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity (col.5, lines 50-65; col.6, lines 17-56). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Starr and further in view of Joynt; for example, by incorporating one or more mockup structures that mimic household/industrial items; such as a wastebasket, an electrical motor/generator, etc., and wherein each of these mockup structures/props is interchangeably mountable on the housing using a grid arrangement that allows each prop to be interchangeably mounted on the housing, in order to provide the trainee with a further simulation scenario(s) regarding an industrial or a household item—such as a wastebasket—being on fire, etc., so that the trainee would have a further opportunity to improve his/her skills (e.g. improving the trainee’s ability to easily identify the proper extinguishing agent to be used based on the type of item, etc.). 
Regarding claim 3, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
	   The limitation, “wherein prop is positioned on top of said housing”, is already addressed according to the modification discussed with respect to claim 1 (e.g. see the modification applied to claim 1. Particularly, a grid arrangement is incorporated that allows each prop to be interchangeably mounted on housing in order to provide a more enhanced simulation scenario to the trainee regarding an industrial or a household item being on fire, so that the trainee would have a more realistic training experience that improves his/her skills more effectively).
	Regarding claim 4, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
The limitation, “wherein the prop is removably coupled to the housing”, is also addressed according to the modification discussed per claim 1 (e.g. see the modification applied to claim 1. Particularly, the grid arrangement incorporated above allows each prop to be interchangeably mounted on the flame generating unit. Accordingly, such arrangement for interchangeably mounting the props indicates that the prop is removably coupled to the housing, so that the props can be interchanged when simulating various scenarios).
	Regarding claim 5, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
The limitation, “wherein the training simulator is configured such that the smoke emitted by the smoke machine is emitted externally of the interior compartment”, is also addressed per the modification discussed with respect to claim 1. Particularly, the compact device, which includes the smoke machine, is placed within the housing; and therefore, it emits smoke externally of the interior compartment of the housing.
	Regarding claim 6, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
	Darois further teaches, the sensor is configured to detect a simulated or an actual extinguishant that is directed at or applied to said housing externally of said interior compartment (FIG 3, labels ‘41’ and ‘72’, ‘75’: e.g. the trainee is applying the fire extinguishing agent towards the base of the housing where the sensors—label ‘41’—are positioned; and therefore, the extinguishant is applied externally of the interior compartment of the housing; and wherein the sensors detect whether the trainee is applying the suppressant properly. Note that the signals—label ‘75’—that the sensors detect from the extinguisher hose represent the simulated extinguishant; see [0061]).  
	Regarding claim 8, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
The limitation, “wherein when the simulator is configured such that when the smoke machine emits smoke, the housing and the emitted smoke cooperate to simulate that the object is a source of fire”, is already addressed according to the modification discussed with respect to claim 1. 
Particularly, the compact device, which includes the smoke machine, is incorporated within the housing of Darois (e.g. FIG 2 or FIG 3, label ‘20’); and wherein the prop is positioned on top of the housing using a grid arrangement (Joynt: FIG 4A labels ‘49’ and ‘90’).  
Accordingly, given the arrangement above, the housing and the emitted smoke cooperate to simulate that the object is a source of fire.
Regarding claim 9, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
	Given the modification discussed with respect to claim 1, Darois further teaches that the controller is configured to automatically vary emissions of the smoke machine in response to an output of the sensor. Particularly, per the modified system, the controller is electrically/electronically coupled to the device, which includes the smoke machine; and thereby the controller is arranged to control the amount of smoke being generated based on the accuracy of the type—and/or manner of application—of the fire extinguishing agent that the trainee is applying, etc. (it is worth noting that the controller—label ‘40’—normally implements a functionality that automatically varies, based on data received from the sensor (label ‘41’), an attribute of fire; see [0063] to [0065]). 
Regarding claim 10, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
Darois further teaches, the simulator further comprises a display panel configured to visually display flames ([0046]: e.g. a television display or LCD projection is utilized to display simulated fire).
	Although Darois does not explicitly describe that “said display panel is positioned adjacent to said housing such that a visual display of the flames on the display is positioned to appear to emanate from said housing”, Darois already teaches that the flame generating unit, in connection with the display device (such as the LCD projection, etc.), generates a simulated fire via special effects; and wherein the display device is located on at least one face of the control unit ([0046], [0047]). 
In addition, given the arrangement depicted in FIG 3, the trainee is positioned on the opposite side of the part of the housing where the control unit (label ‘40’) is mounted.
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Darois’ system; for example, by arranging the display device (e.g. the LCD projector) to face the trainee, while the display is positioned adjacent to the side of the housing where the control unit is mounted, etc., in order to provide the trainee with a combined physical and virtual immersive training environment that further enhances the trainee’s engagement (it is worth noting that the modification above already addresses the intended purpose currently claimed. Particularly, the display device, which is facing the trainee, is already adjacent to the housing; and therefore, the visual display of the flames on the display is positioned to appear to emanate from the housing).
Regarding claim 12, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
The limitation, “wherein smoke emitted by the smoke machine is detectable by a trainee positioned externally of said housing who is positioned to apply the simulated or actual extinguishant at or to the housing”, is also addressed per the modification discussed with respect to claim 1. 
Particularly, given the arrangement depicted in FIG 3, the trainee—label ‘70’—is facing the simulator when applying the fire extinguishing agent towards the housing; 
and wherein the simulator already incorporates a compact device that comprises a smoke machine, which generates smoke. Thus, the trainee, while being positioned externally of the housing, does detect the smoke being emitted by the smoke machine. 
Regarding claim 14, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
Darois further teaches, the sensor is configured to detect at least one of an audible signal, electromagnetic signal, ultrasonic signal, pressure signal, heat signal, particle signal, fluid signal, gas vapor signal, or a fire blanket ([0039]; [0040]; [0061] lines 7-10: e.g. the sensor is already configured to detect at least one of an electromagnetic signal, an ultrasound signal, etc.).
Regarding each of claims 16 and 17, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
The limitations, “wherein the object comprises at least one of a device, machinery, hardware, furniture, container, or enclosure” (per claim 16), and “wherein the object comprises at least one of a motor, engine, pump, generator, stove, storage drum, box, can, trashcan, or stove pot” (per claim 17), are already addressed according to the modification discussed with respect to claim 1.
Particularly, given the modification applied to claim 1 based on the teaching of Joynt, the modified system already incorporates one or more mockup structures that mimic household/industrial items (e.g. a wastebasket, an electrical motor/generator, etc.); and wherein each of these mockup structures/props is interchangeably mountable on the housing using a grid arrangement, etc., in order to provide a more enhanced simulation scenario to the trainee regarding a household/industrial item being on fire. Accordingly, the prop already includes (i) at least one of machinery or hardware, per claim 16; and (ii)  at least one of motor, or generator, per claim 17. 
Regarding claim 19, Darois teaches the following claimed limitations: a method for using a training simulator comprising: accessing a training simulator including a housing ([0046] and FIG 3, label ‘20’: e.g. a simulator for firefighting training, wherein the simulator comprises a flame generation unit, label ‘20’, which corresponds to the housing) a sensor coupled to said housing and a controller operatively coupled to the sensor ([0039] lines 1-5; FIG 3, labels ‘40’ and ‘41’: e.g. label ‘41’ corresponds to at least one sensor; and label ‘40’ corresponds to the controller, which is coupled to the sensor); and said sensor detecting at least one of a simulated or an actual extinguishant directed at or applied to the housing ([0039] lines 7-12: e.g. the sensor detects an extinguishing agent directed or applied at the housing).
It is worth to note that the implementation of Darois discussed above does not necessarily require live fire; rather, it simulates fire via special visual effects ([0046]).
	Darois does not describe a smoke machine coupled to the housing, wherein the smoke machine emits smoke to simulate or evoke an appearance of a hazardous condition; and wherein the emissions of the smoke machine is automatically varied in response to an output of the sensor; a light source positioned in the housing, causing the light source to simulate at least one of fire or sparks; and a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity.
	However, Starr discloses a compact simulating device that simulates fire and/or fire effects, wherein the device generates simulated smoke via an arrangement (e.g. a smoke machine) that involves a steam console, air modulator, a portable steam generator, etc. ([0104] to [0108]); wherein the device further comprises a lighting system, which includes LEDs with different colors, for generating various intensities of light to simulate fire (see [0109]); and wherein the device further implements a controller for generating one or more desired simulation effects of smoke and/or light, including varying the color/intensity of the lights and the amount of simulated smoke being generated (see [0111]).
	Note that Darois already suggests the option to incorporate mechanical, electrical or electromechanical devices to simulate one or more attributes of fire (see [0043] lines 11-18).  
	Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Starr; for example, by incorporating a compact device within the housing; such as the device taught by Starr, which involves a smoke machine and a lighting system, wherein one or more units of the device are electrically/electronically coupled with one or more appropriate units of the housing, including the control unit (FIG 2 or FIG 3, label ‘40’); and the control unit is further arranged to generate one or more desired amount of smoke and/or light, including varying the amount of smoke and/or light being generated based on the accuracy of the type—and/or manner of application—of the fire extinguishing agent that the trainee is applying, etc., so that the trainee would have a more realistic and engaging training experience.    
	Regarding “a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity”, Joynt discloses a firefighting training system (col.2, lines 30-45), wherein the system implements a housing that includes a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity (col.5, lines 50-65; col.6, lines 17-56). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Starr and further in view of Joynt; for example, by incorporating one or more mockup structures that mimic household/industrial items; such as a wastebasket, an electrical motor/generator, etc., and wherein each of these mockup structures/props is interchangeably mountable on the housing using a grid arrangement that allows each prop to be interchangeably mounted on the housing, in order to provide the trainee with a further simulation scenario(s) regarding an industrial or a household item—such as a wastebasket—being on fire, etc., so that the trainee would have a further opportunity to improve his/her skills (e.g. improving the trainee’s ability to easily identify the proper extinguishing agent to be used based on the type of item, etc.).
Darois in view of Starr and further in view of Joynt teaches the claimed limitation as discussed above per claim 1. Darois further teaches:
Regarding claim 28, wherein the sensor is configured to detect a simulated extinguishant and not an actual extinguishant, when the simulated extinguishant directed at or applied to the housing ([0039]; [0040]; [0061] lines 7-10: e.g. as the trainee directs the extinguisher hose at the housing, the sensors—label ‘41’—detect the electromagnetic signal or radiation transmitted from the transmitter—label ‘42’—of the extinguisher hose. In this regard, the above electromagnetic signal or radiation corresponds to the simulated extinguishant);
Regarding claim 29, wherein the simulated extinguishant is electromagnetic radiation or a pressure wave ([0039]; [0040]; [0061] lines 7-10: e.g. as already pointed out above per claim 28, the simulated extinguishant is at least the electromagnetic radiation).
Regarding claim 30 and 32, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claims 1 and 19 respectively. 
The limitation, “the housing is manually carryable”, is already addressed per the discussion presented with respect to each of claims 1 and 19 since the housing that Darois implemented (Fig 3, label ‘20’) is already manually carryable.    
Regarding claim 31, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.
The limitation, “the prop is coupled to the housing”, is already addressed per the modification discussed with respect to claim 1. Particularly, the modified system incorporates a grid arrangement, which is utilized to attach the prop on the housing (see above the modification discussed per claim 1).
Regarding claim 33, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 19.
The limitation, “the housing defines an interior compartment, and wherein the smoke machine is positioned in the interior compartment”, is already addressed per the modification discussed with respect to claim 19. 
Particularly, the housing of Darois already involves an internal compartment (see Fig 3, label ‘20’); and wherein, per the modification applied to Darois, a compact device, which includes a smoke machine, is already positioned within the housing (see the modification discussed per claim 19).
Regarding claim 35, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
The limitation, “wherein light source is operable to simulate fire, and wherein controller is configured to control the smoke machine such that the smoke emitted by the smoke machine is proportional to the simulated fire”, is already addressed per the modification discussed with respect to claim 1. This is because claim 35 is referring to a scenario that the modified system already covers; such as generating one or more desired amount of smoke and/or light. Particularly, the compact device incorporated to Darois’ system already involves a smoke generator and a lighting system; and wherein the controller generates one or more desired amount of smoke and/or light.  
Regarding claim 36, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
The limitation, “wherein the light source is operable to simulate fire, and wherein the controller is configured to control the smoke machine such that the smoke emitted by the smoke machine is at a relatively low output initially and then increases as the simulated fire increases”, is also addressed per the modification discussed with respect to claim 1. Here also, claim 36 is referring to a scenario that the modified system already covers; such as varying (increasing, or decreasing, etc.) the amount of smoke and/or light being generated. In this regard, the compact device incorporated to Darois’ system already involves a smoke generator and a lighting system; and wherein the controller also varies (e.g. increase or decrease) the amount of smoke and/or light being generated based on the accuracy of the type—and/or manner of application—of the fire extinguishing agent that the trainee is applying.    
It is further worth to note that Applicant has already admitted, at least implicitly, that the prior art already teaches such process of emitting a relatively low output initially and then increasing the smoke as the simulated fire increases (see col.17, lines 18-24 of US 7,748,983).
Accordingly, the above finding further validates the obviousness analysis established with respect to claim 36.    
●	Claim 7 is rejected under 35 U.S.C.103(a) as being unpatentable over Darois 2007/0172801 in view of Starr 2006/0275721, in view of Joynt 5,447,437 and further in view of Greene 3,285,159.  
Regarding claim 7, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above.
Darois in view of Starr and further in view of Joynt does not describe that the sensor is positioned on or in the interior compartment prop.
However, Greene discloses a common household item, such as a cooking pot, which is typically exposed to heat or fire during cooking; and wherein the cooking pot comprises at least one sensor positioned at its bottom (col.2, lines 31-38; and also see FIG 1, labels 2 and 44).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify the invention of Darois in view of Starr, in view of Joynt and further in view of Greene; for example, by incorporating an additional prop that represents a common office/household item(s), such as a cooking pot; and wherein the prop comprises at least one sensor for indicating the amount of temperature that the prop is encountering when exposed to heat or fire, etc., in order to enable the trainee to easily recognize the risk associated with such household items when they are exposed to fire or heat, so that the trainee would learn the safest way to handle such items during emergency situations (e.g. a proper way to handle such items during a fire emergency, etc.).  
●	Claim 27 is rejected under 35 U.S.C.103(a) as being unpatentable over Darois 2007/0172801 in view of Starr 2006/0275721, in views of Joynt 5,447,437 and further in views of Theatrical Smoke (EQUIPMENT-BASED GUIDELINES FOR THE USE OF THEATRICAL SMOKE AND HAZE).
Regarding claim 27, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above. 
Darois in view of Starr and further in view of Joynt does not teach that the smoke machine is an ROSCO ALPHA 900 smoke generator.
However, the above limitation is directed to an old and well-known smoke machine, such as the Rosco Alpha 900 smoke generator, which is commonly used to generate smoke during a simulation or theatrical activities (see Theatrical Smoke: TABLE 3 on page 16).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Darois in view of Starr, in view of Joynt and further in view Theatrical Smoke; for example, by providing an option to supplement or swap the smoke machine with the Rosco Alpha 900 smoke generator (e.g. depending on the amount of smoke to be generated for a given simulation, etc.), so that the trainee (and/or the trainer) would have a further option to easily create a high/low density smoke depending on the type of training scenario to be simulated; and thereby making the system more adaptive for different types of training scenarios.   
●	Claim 27 is rejected under 35 U.S.C.103(a) as being unpatentable over Darois 2007/0172801 in view of Starr 2006/0275721, in views of Joynt 5,447,437 and further in views of Werhun 2004/0191736.
Regarding claim 34, Darois in view of Starr and further in view of Joynt teaches the claimed limitations as discussed above per claim 1. 
Darois does not explicitly describe a sound source positioned in the interior compartment, wherein the sound source is operatively coupled to the controller and operable to simulate at least one of a sound of a hazardous condition or the sounds of impact of a simulated or actual extinguishant on a hazardous condition.
However, Werhun discloses a simulator for firefighter training ([0001]), wherein the simulator involves a housing that comprises one or more sound generating means, such a speaker, in order to generate a relevant sound—such as crackling—associated with fire (see [0012] lines 1-4).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify further modify the invention of Darois in view of Starr, in view of Joynt and further in view of Werhun; for example, by incorporating a sound generating device(s)—such as speakers(s)—into the interior and/or exterior part of the housing; and wherein the controller further arranged to generate, via the sound generating device(s), one or more sounds that are commonly generated during fire, such as a crackling associated with fire, etc., so that the system would be able to generate a more realistic audio and visual scenarios to the trainee.   
Response to Arguments.
9. 	Applicant’s arguments have been fully considered (the response filed on 05/11/2022, which includes the response filed on 04/18/2022). 
(i)	Applicant’s arguments directed to section §112 are not persuasive. 
(a)	Applicant argues,  
Claim 30 depends from claim 1 and specifies that the housing is manually carryable. Claim 32 depends from claim 19 and similarly specifies that the housing is manually carryable. As noted in the Office action, these feature is directly and unambiguously disclosed in the original specification. For example, at paragraph [0032]) it is indicated "As shown in FIGS. 8 and 9, training simulator 50 includes a pot 52 having one or more sources of sensation 54, 56, one or more sensors 58, and a controller (not shown. . . 
Although not fully understood, it appears that the Office action takes the position that certain arguments includes on the Amendment of June 18, 2020 somehow negate the teachings and disclosure of the original specification and/or takes the position that the pot is the only form of the manually carryable housing and that it is not possible for a smoke generator to fit inside a pot. 
Although not fully understood, it appears that the Office action takes the position that certain arguments includes on the Amendment of June 18, 2020 somehow negate the teachings and disclosure of the original specification and/or takes the position that the pot is the only form of the manually carryable housing and that it is not possible for a smoke generator to fit inside a pot. In particular, at page 27, the Office action indicates: "In fact, Applicant previously presented some documents to demonstrate the structure features of a smoke machine (pages 14 and 15 of Applicant's argument filed on 6/18/2020); and therefore, Applicant acknowledges, at least implicitly, that it is impractical to incorporate a smoke machine into a pot (which represents the claimed manually carryable housing). In contrast, the current claim (see each of claims 30 and 32) positively requires coupling or positioning a smoke machine into the manually carryable housing." 
However this position and not understood or agreed with. Firstly, it is incorrect to state that it is not practical to incorporate a smoke machine into a pot. Given a sufficiently large pot and/or a sufficiently small smoke machine, a smoke machine can easily be incorporated into a pot. The claimed devices in claims 30 and 32 do not include limitations as to size. In particular, a sufficiently small smoke machine can fit into a manually carryable pot. 
Secondly, it is incorrect to state that the manually carryable housing must take the form of a pot. This is not stated in the claims or the Application, and the Office action is importing limitations which are not present. Claims 30 and 32 merely disclose that the housing is manually carryable As noted in MPEP §2111 . . . 
Thirdly, pages 14 and 15 of Applicant's response filed on June 18, 2020 do not suggest that a smoke machine cannot fit into a pot or other manually carryable housing, and do not suggest that the manually carryable housing must take the form of a pot . . .

However, the Office disagrees with the above arguments at least for the following reasons:    
Firstly, the section that Applicant identified from the specification ([0032]), which is the same section that the Office discussed in the previous office-action, is the embodiment that relates to the claimed manually carryable housing (claims 30 and 32); and wherein the above is embodiment is describing a stove pot that incorporates 
a smoke generator in its internal compartment (e.g. FIG 8, label “56”, or ). Of course, the specification also describes an exemplary smoke generator, namely the Alpha 900 by Rosco, or a conventional smoke generator (see [0020]). It is evident that such smoke generator does not correspond to the “source of sensation” implied with respect to the stove pot described with respect to FIG 8. Even considering some of the documents that Applicant presented to emphasize the structural features of the smoke machine (see pages 14 to 15 of Applicant’s arguments filed on 06/18/2020), there is still no such smoke machine that can be incorporated into a stove pot. Thus, neither the original disclosure nor the documents that Applicant submitted demonstrates a smoke machine that can be incorporated into a stove pot. Particularly, a person of ordinary skilled in the art reasonably recognizes that a stove pot (FIG 8) does not have the capacity to incorporate such smoke machine in its internal structure. Consequently, regarding claims 30 and 32, the specification still lacks sufficient written description related to such smoke machine that can be incorporated into a manually carryable housing. Thus, Applicant’s arguments are not persuasive.  
Secondly, Applicant appears to make subjective assertions to compensate for the lack of written description. Applicant asserts, “a sufficiently large pot and/or a sufficiently small smoke machine, a smoke machine can easily be incorporated into a pot. The claimed devices in claims 30 and 32 do not include limitations as to size. In particular, a sufficiently small smoke machine can fit into a manually carryable pot” (emphasis added).
However, the specification has no description regarding the so-called “sufficiently small smoke machine” that can easily be incorporated into a stove pot. If anything, the specification is describing a conventional smoke generator, such as, the Alpha 900 by Rosco (see [0020]). However, a person skilled in the art does not reasonably assume that such conventional smoke machine can easily be incorporated into a stove pot. Although some parts of the figures appear to indicate a “source of sensation” that can be incorporated into a stove pot (e.g. see FIG 8, label “56”; or FIG 9, labels “54”, “56”), there is no description regarding a smoke machine that corresponds to any of the sources of sensations implied with respect to FIG 8. Of course, Applicant’s assumption regarding “sufficiently large pot” is also unpersuasive since the specification does not have any description regarding incorporating a conventional smoke machine into a large pot. It is again worth to note that the disclosure is describing a conventional smoke generator (e.g. the Alpha 900 by Rosco) as the “source of smoke” (see [0020]). However, there is no description regarding incorporating a conventional smoke generator into a large pot. Consequently, Applicant’s arguments are not persuasive. Note that making a speculation is not the same as identifying a definite support from the specification. Particularly, if the specification has sufficient support regarding a claimed feature, one does not have to speculate about different possibilities. 
In addition, it is immaterial whether the claims do not include limitations as to size. One still has to identify a description that is relevant to each claim regardless of whether the claims include limitations as to size or not. In the instant case, the description relevant to each of claims 30 and 32 (manually carryable housing) is the embodiment described with respect to FIG 8. However, contrary to each of claims 30 and 32, the above embodiment does not provide sufficient support regarding incorporating a conventional smoke machine into a manually carryable housing.   
Similarly, the claims may not positively recite that the manually carryable housing must take the form of a pot. In fact, the office-action never indicated such requirement. However, once again one has to identify a description relevant to each claim in order to determine whether the claims have sufficient support in the disclosure. In the instant case, the embodiment relevant to each of claims 30 and 32 is the simulator depicted in FIG 8, which is a simulator that is in the form of a stove pot. In fact, Applicant has already admitted that FIG 8 (or [0032]) is the part that is relevant to each of claims 30 and 32 (e.g. see the first paragraph on page 10 of the current argument). In this regard, Applicant has not identified any other embodiment that is relevant to claims 30 and 32. Consequently, Applicant’s arguments are not persuasive.
Thirdly, while referring to the MPEP (MPEP  § 2111), Applicant appears to assume that the Office is importing limitations from the specification. However, the section that Applicant identified (MPEP  § 2111) has nothing to do with the issue raised regarding lack of sufficient written description (section §112(a)). Regardless of whether one is interpreting the claim based on the description in the specification, the claim is necessarily required to have sufficient support in the specification. Thus, identifying a part(s) from the specification that may be relevant to a given claim is not the same as importing into the claim limitations from the specification. In contrast, it is an examination process, per section §112(a), that requires one to determine whether the claim has sufficient written description in the specification. Consequently, Applicant’s arguments are not persuasive since Applicant appears to mix-up the issue raised under section §112(a) with the issue covered per MPEP  § 2111.  
In addition, while referring to Applicant’s past response (the response filed on 06/18/2020), Applicant asserts that the response “do[es] not suggest that a smoke machine cannot fit into a pot or other manually carryable housing, and do not suggest that the manually carryable housing must take the form of a pot”. 
However, the response is not necessarily required to make any of the above suggestions in order to recognize the structure of the smoke machine discussed in the response. Instead, given the structural features of the smoke machine discussed in the response, a person skilled in the art readily recognizes whether the smoke machine represents the one depicted in FIG 8/FIG 9 of the current application. For instance, Applicant’s response filed on 06/18/2020 cites a section from Wikipedia, which sates the following regarding smoke machine (emphasis added),
“A fog machine, fog generator, or smoke machine is a device that emits  a dense vapor that appears similar to fog or smoke . . . Very basic models of 
this type of machine consist of a fluid reservoir; an electric pump to move the fog fluid and heat exchanger which vaporizes the fluid. More complex models may include a variety of other features, including variable speed pumps . . .” 
Thus, it is quite evident from the excerpt above that such smoke machine, which involves a fluid reservoir, an electric pump, a heat exchanger, etc., certainly does not correspond to the smoke machine (or smoke generator) implied per FIG 8/FIG 9 of the current application (e.g. see label “56” of FIG 8; or labels “54” or “56” of FIG 9). Particularly, a person skilled in the art would not assume that such smoke machine can easily be incorporated int a stove pot. Consequently, Applicant’s assertions are not persuasive.    
The observations above confirm that neither the original disclosure nor the documents that Applicant submitted provides support regarding the smoke generator implied per FIG 8/FIG 9. Particularly, except for simply generalizing the “source of smoke” as a conventional smoke generator ([0032]), the specification provides no written description regarding the type and/or operation of the smoke generator implied in the above embodiment (e.g. FIG 8, label “56” or FIG 9, labels “54”, “56”). The specification is required to have sufficient written description regarding the conventional smoke generator implied per the embodiment depicted in FIG 8/FIG 9 since the above embodiment is the one that corresponds to the simulator with a manually carryable housing (i.e. the part that is relevant to claims 30 and 32).  
Applicant is also referring to the MPEP, namely MPEP § 2163, which positively points out that “a patent specification must describe the claimed invention in sufficient detail . . .” (emphasis added). If Applicant assumes that the specification describes the claimed invention in sufficient detail, then where is the written description that relates to the smoke machine (or smoke generator) implied with respect to the embodiment depicted in FIG 8/FIG 9 (i.e. label “56” of FIG 8; or labels “54” or “56” of FIG 9)? In fact, the specification also lacks written description regarding the operation of the above smoke machine. It is again worth to note that the above embodiment corresponds to the invention claimed per each of claims 30 and 32. In fact, Applicant also admitted that the above embodiment corresponds to claims 30 and 32. Accordingly, the specification is required to have sufficient written description regarding claims 30 and 32. 
So far, except for the various speculations made in the argument, Applicant still fails to point to a specific section(s) in the specification that provides sufficient written description regarding the smoke generator implied with respect to the embodiment depicted in FIG 8/FIG 9. As already pointed out before, one does not have to make speculations about different possibilities if the specification has sufficient written description. Consequently, Applicant fails to demonstrate whether the original disclosure provides sufficient written description regarding each of claims 30 and 32. 
(b)	Applicant further argues, 
Claims 28, 29 and 31 are rejected as being indefinite and of improper dependent form . . .
However this interpretation of 35 U.S.C. § l 12(d) in improper because the claim deals with alternative limitations. By way of example, if an independent claim requires A or B, and a dependent claim eliminates option B, the claim has been narrowed, not broadened . . .  
When a claim is eliminating options from a claim from which it depends, it necessarily narrows that claim, and is thereby specifying a further limitation. Claim 28 is narrower than claim 1, and the same applies to claim 29. In addition claim 28 is not unclear for the  same or similar reasons: the fact that the senor of claim 28 can sense only one type of extinguishant is easily understood in light of the fact that claim 1, from which it depends, is broader as to the type of extinguishants that can be detected, and the same applies to claim 29 . . . 
The Office action indicates that the limitations relating to the "prop," "smoke machine," "sensor" and "controller" have been interpreted under 35 U.S.C. §112 (f) or pre-AIA  35 U.S.C. § 112, ,i 6. However this interpretation is respectfully traversed . . . 
Under prong (A) it is noted that none of the claim limitations at issue include the term "means for" or "step for." Accordingly under guidance provided in MPEP §2181, there is a rebuttable presumption that 35 U.S.C. §112 (f) or pre-AIA  35 U.S.C. §112, ¶6 does not apply. 
Moreover, under step (A) it is clearly and well-established, based upon previously-submitted evidence, that "smoke machines," "sensors," "controllers" and "prop" have a specific structural meaning, and are not "nonce" terms or "generic placeholders" as required under MPEP §2181 in order for 35 U.S.C. §112 (f) or pre-AIA  35 U.S.C. §112, paragraph 6 to apply. 
Under prong (B) the current Office action does not properly recite any alleged, associated functional language to support its position that the claims terms at issue should be construed under 35 U.S.C. 112(±) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Under prong (C) it is noted that in order for a limitation to be construed under 35 U.S.C. §112 (f) or pre-AIA  35 U.S.C. §112, paragraph 6, it must be shown that "the term 'means' or 'step' or the generic placeholder recited in the claim must not be modified by sufficiently definite structure, material, or acts for achieving the specified function." MPEP § 2181 C. Thus any attempted interpretation under 35 U.S.C. §112 (f) or pre-AIA  35 U.S.C. §112, paragraph 6 for those terms is unsupported.

However, the Office disagrees with the above arguments at least for the following reasons:    
Firstly, regarding claims 28 and 29, Applicant does not cure the deficiencies identified under sections §112(b) and §112(d). For since, regarding section §112(d), Applicant is asserting that “if an independent claim requires A or B, and a dependent claim eliminates option B, the claim has been narrowed, not broadened . . . When a claim is eliminating options from a claim from which it depends, it necessarily narrows that claim, and is thereby specifying a further limitation”  
  However, a dependent claim that omits or eliminates a limitation(s) specified in the independent claim does not comply with section §112(d). This is mainly because section §112(d) positively requires the dependent claim to include all the limitations that the independent claim is reciting (see MPEP 608.01(n) (III), emphasis added). 
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. 
Accordingly, further limitation implies adding a structural and/or a functional feature that the independent claim does not encompass. If the independent claim already encompasses two alternative limitations, A or B, a dependent claim does not necessarily comply with section §112(d) if it is simply specifying A or B. This is because the independent claim already encompasses A or B. Moreover, if one chooses to consider just A while discarding B (since the independent claim requires just one of the two elements, but not necessarily both), a dependent claim that refers to B will further be ambiguous since it is unclear how it can be achieved.   
The observations above demonstrate that claim 28 (also claim 29) fails to comply with section §112(d). Particularly, claim 1 specifies that the sensor detects “a simulated or an actual extinguishant”. Thus, claim 1 already encompasses the detection of  a simulated extinguishant or an actual extinguishant. In this regard, claim 28 recites, “the sensor is configured to detect a simulated extinguishant and not an actual extinguishant”. Accordingly, claim 28 fails to further limit claim 1 since it fails to incorporate a further limitation to claim 1. Of course, claim 28 is also ambiguous, per section §112(b), since it is unclear how it can be achieved if one only considers—per claim 1—the senor that detects an actual extinguishant. Consequently, Applicant’s arguments are again not persuasive.
Secondly, regarding the findings presented under section §112(f), it is worth to note that section §112(f) is not limited merely to claims that recite the term “means for” or “step for”. Instead, section 112(f) is also encompasses claims that recite a generic place holder(s) that is not modified by sufficient structure, material or act. Accordingly, simply emphasizing the absence of the term “means for” or “step for” does not demonstrate that the current claims are immune from section §112(f). 
In addition, despite the facts the Office presented in the previous office-action, Applicant still asserts that “ ‘smoke machines,’ ‘sensors,’ ‘controllers’ and ‘prop’ have a specific structural meaning, and are not ‘nonce’ terms or ‘generic placeholders’ as required under MPEP §2181”. However, again no evidence and/or convincing rationale is presented to substantiate the above assertion. Moreover, as already discussed in the previous office-action, none of Applicant’s previous arguments negates the findings established under section §112(f). In fact, some exemplary analysis was presented in the previous office-action, which demonstrated the reason as to why Applicant’s arguments fail to negate the Office’s findings.  For instance, it was demonstrated that the term “controller” does not have “specific structural meaning” since the term is applicable to denote a variety of scenarios, such as: 
(i) an algorithm (i.e. software/program code) that performs a controlling function,  
(ii) a mechanical and/or electrical equipment that performs a controlling function.
The simple observation above confirms that the term “controller” indeed invokes section §112(f) since it has no specific structural meaning. So far, Applicant fails to present any rationale to challenge the above fact except for simply declaring that the terms “are not ‘nonce’ terms or ‘generic placeholders’”. Moreover, Applicant fails to demonstrate how the alleged “previously-submitted evidence” negates the fact presented above. Consequently, Applicant’s arguments are again not persuasive.  
In addition, regarding prong (B) of section §112(f), the associated function of each term is evident from its context in the claim. Again, the Office has already demonstrated the above fact in the previous office-action (page 32 of the previous office-action). For instance, it is quite apparent—at least to a person skilled in the art—that  the claimed "sensor" is used to sense/detect parameters. Moreover, the claim already indicates that the "sensor" is configured "to detect at least one of a simulated or an actual extinguishant” (e.g. see claim 1). Thus, besides the functions cited in the claim, each term denotes a corresponding function that is evident from the context of the term in the claim. In this regard, except for simply repeating the same assertion, Applicant presents no rationale to challenge the above fact. Consequently, Applicant’s arguments are not persuasive.   
Similarly, the findings presented in the office-action also comply with prong (C) of section §112(f). Particularly, none of the terms (“controller”, “prop” , “smoke machine” and “sensor”) is modified by sufficiently definite structure, material, or acts. Here also, Applicant fails to demonstrate whether any of the above terms is modified by sufficiently definite structure. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims invokes section §112(f).   
(ii)	Applicant’s arguments directed to section §103(a) are not persuasive. 
	Firstly, Applicant’s remarks directed to the amendment made to claims 1 and 19 are addressed per the new ground of rejection presented in this current office-action. Particularly, a secondary reference, namely Starr (US 2006/0275721), is incorporated to address the limitation that requires a light source in the interior compartment of the housing, wherein the light source is operable to simulate a fire or sparks (see above the analysis presented under section §103(a)). Consequently, Applicant’s remarks are now moot in view of the new ground of rejection. It is worth to note that Applicant’s remarks directed to the new claims 34-36 are also addressed in this current office-action (again see the analysis under section §103(a)).   
Secondly, Applicant’s arguments directed to claim 18 are not persuasive. Applicant argues, 
With respect to the rejection of independent claim 18, at page 20, the Office action admits that the Darois reference does not disclose the limitation which specifies "said display panel is positioned adjacent to said housing and behind said prop . . . 
The Office action then goes on to state that Darois teaches the display device can be positioned on at least one face of the control unit 40 of Fig. 3 of the Darois . . .  
However, the rejection on this basis proposes a combination that, even if implemented, would not disclose the subject matter of claim 18. In particular, all of the "faces" of the control unit 40 are located below the housing. The Office action does not indicate on which face of the control unit the display device would be located; however, it is assumed that the face of the control unit 40 would be the outwardly-facing face indicated by reference number 40 . . . 
However it is noted that claim 18 specifies that the display panel is positioned adjacent to said housing and behind said prop such that a visual display of the hazardous condition on the display panel is positioned to appear to emanate from said housing and extend above the prop. Thus, even if a display panel were to be positioned on a face of the control until 40 of Darois, the display panel would thus be located entirely below the housing 20 . . . 
It appears that the Office action has assumed that a display panel positioned on a face of Damis' control unit would extend upwardly beyond any prop. However, no evidence to support this proposition is provided. 
In the "Response to Arguments" section, the Office action takes the position that there is "no plausible reason" for a person of ordinary skill in the art to position the display panel entirely below housing. However, this simply not true, as there in fact a multitude of reasons why the display panel can be entirely positioned below the housing . . . Whatever the case, it cannot be fairly argued that there is one, and only one, way in which the display device can be configured, in that it extends upwardly past the prop to meet the limitations specified in claim 18
Secondly, even if modification proposed in the Office action would not make sense, this does not, in and of itself, mean that the claimed subject matter is automatically shown. Instead, it simply means that the rejection is not supported; not that further un-taught modifications are automatically implemented to arrive at the claimed subject matter. 
The Office action goes on to note that "common sense dictates that the trainee is required to view the simulation scenario that the display is displaying." However this position appears to assume that the trainee is rooted in place and not free to move around, and no support for this proposition is provided. 
Even if the display panel of Darois were to be positioned such that it extends above the housing, there is no evidence or support for the position that the display panel would need to extend so high as to extend above the prop. Thus, the Office action is using hindsight and the benefit of the current Application to reconstruct the invention of claim 18 . . .
 
However, the Office disagrees with the above arguments at least for the following reasons: 
Firstly, there appears to be some misunderstanding regarding the analysis directed to claim 18. For instance, Applicant asserts that “all of the ‘faces’ of the control unit 40 are located below the housing. The Office action does not indicate on which face of the control unit the display device would be located” (emphasis added).
However, the analysis is not necessarily referring to “all of the faces” of the control unit; rather, the analysis is referring to one of the sides of the housing (i.e. one of the sides of the rectangular structure labeled “20” in FIG 2 or FIG 3). Particularly, while excluding its top and bottom parts, the above rectangular structure (housing) has four sides; and wherein the control unit (see label “40” in FIG 2 or FIG 3) is mounted on (or mounted close to) one of the four sides. Thus, when considering the arrangement depicted in FIG 3, it is quite evident that the control unit (i.e. label “40”) is mounted on (or mounted close to) the side that that is opposite to the side that faces the trainee (see FIG 3). For instance, if the side (of the rectangular structure) facing the trainee is considered to be the first side, then the side that contains the control unit (label “40”) is the third side. Accordingly, the LCD projector will be positioned next to this third side. 
The Office presents the following figure, namely FIG 3*, which is obtained based on the arrangement depicted in FIG 3 of Darois. However, for simplicity purpose, the part that represents the trainer (label “71”) and the part that represent the flame (i.e. label “74”) are omitted. In addition, one of the sides of the housing is shaded in order to illustrate the third side implied above (see the side shaded with square pattern). Accordingly, per the modification discussed with respect to claim 18, the LCD projector is positioned behind this shaded side (see below). 

     
    PNG
    media_image1.png
    753
    659
    media_image1.png
    Greyscale

FIG 3*
The illustration above clarifies any misunderstanding that Applicant may have regarding the side of the housing next to which the display is positioned.     
Moreover, since the display is in the form of LCD projector, it will be at least partially above the prop that is placed on the housing (i.e. the arrangement already allows the trainee to view the simulation scenario being displayed via the  LCD projector). Consequently, Applicant’s arguments fail to negate the obviousness analysis presented regarding claim 18. 
Applicant also asserts that “even if a display panel were to be positioned on a face of the control until 40 of Darois , the display panel would thus be located entirely below the housing 20, and thus below the emanating flames” (emphasis added).  
However, the above assertion does not have any basis since neither Darois nor the office-action suggests positioning the display (such the LCD projector) entirely below the housing. Moreover, given the arrangement depicted in FIG 3, along with the compact—or hand-portable—nature of the simulator ([0036] lines 14-15), it is just commonsense that the LCD projector is most likely larger than the simulator housing (FIG 3, label “20”). Accordingly, it does not appear to be logical to simply declare that the LCD projector would be located “entirely below the housing”. Moreover, per the teaching of Darois, the purpose of the display is to present simulation scenarios to the trainee (see [0046]). This fact also confirms that Applicant’s assertion above is inaccurate since placing the display “entirely below the housing” obstructs the trainee from viewing the display. 
The observations above demonstrate that the obviousness analysis presented with respect to claim 18 already addresses the limitation, “display panel is positioned adjacent to said housing and behind and at least partially above said prop such that a visual display of the hazardous condition on the display panel is positioned to appear to emanate from said housing and extend above the prop”. Consequently, Applicant’s arguments are not persuasive. 
Secondly, Applicant also asserts that “there in fact a multitude of reasons why the display panel can be entirely positioned below the housing. For example, it may be desired for the display panel to display only a low-level ‘simmering’ fire. Or it may be desired to provide a low-profile display panel to provide ease of shipping and storage - an upwardly protruding display would significantly increase the vertical size of the resultant device, as there are no other analogous vertically-extending components. Or it may be desired to provide a low-profile display panel for cost savings. Or it may be desired to provide a low-profile display panel so that the live fire can be viewed and accessed, and the fire addressed, from all positions or angles. An upwardly-protruding display panel would block visibly to and access to a live fire with an extinguishant”
However, none of the above speculations are consistent with any of the teachings of Darois. Moreover, the speculations do not appear to agree with any commonsense approach that a person skilled in the art applies. For instance, if the display is “entirely below the housing”, the trainee may not even view the display itself, let alone viewing the so-called “simmering fire”. In addition, Darois never indicated a problem associated with shipping and/or storage of the display; and therefore, the artisan (the person skilled in the art) would not be motivated to solve a problem that does not exist. 
The same is true regarding the “cost saving” assumption since Darois does not indicate any cost problem regarding any of the parts of the simulator. Moreover, the cost of a display (e.g. a television or LCD projector) is not necessarily determined based on its size only. This is because a small size display may be more expensive than a large size display. Moreover, Applicant’s assertion regarding such “cost saving” contradicts the teaching of Darois. Particularly, Darois positively points out that prior systems have “high cost” among other deficiencies (see [0005]); and thus, Darois is attempting solve such problem ([0006]). Thus, Applicant’s speculation about “cost saving” is not realistic since one of the objectives of Darois is already directed to reducing cost. 
Similarly, per the teaching of Darois, the embodiment that uses a display device does not apply live fire; rather, it generates the attributes of fire via special effects (see [0046]). Thus, Applicant’s assertion, “live fire can be viewed and accessed, and the fire addressed, from all positions or angles” (emphasis added), is also unrealistic. Even considering Applicant’s assumption above, the trainee may view the live fire; however, the trainee cannot view the display since (i) the display is “entirely below the housing”, and also (ii) the live fire will interfere with the trainee’s line of sight to view the display. Thus, Applicant’s assumptions appear to be impractical since they contradict with each other. 
The same is true regarding Applicant’s assertion that “[a]n upwardly-protruding display panel would block visibly to and access to a live fire with an extinguishant” (emphasis added). It is again worth noting, per Applicant’s initial assumption, that the display is “entirely below the housing”. If so, how does the alleged “upwardly-protruding display panel” blocks visibly or access to a live fire? Afterall, the live fire is emanating from the top part of the housing and the display is “entirely below the housing”. The observation above is another example, which confirms that Applicant’s assumptions are contradicting with each other.  
Nevertheless, a person skilled in the art would not be motivated to place a display device (e.g. a television or LCD projector) near (or under) a live fire since such action increases the risk associated with live fire (e.g. burning the television or the LCD projector, etc.). 
The observations above demonstrate that all the assumptions that Applicant presented above are not persuasive.   
Thirdly, Applicant appears to make yet another speculation that contradicts the facts established in the office-action. For instance, Applicant is asserts, “[t]he Office action goes on to note that ‘common sense dictates that the trainee is required to view the simulation scenario that the display is displaying.’ However this position appears to assume that the trainee is rooted in place and not free to move around, and no support for this proposition is provided” (emphasis added). 
However, neither Darois nor the office-action made such suggestion. Instead, the office-action indicated, per the teaching of Darois, that trainee views the simulation scenario that the display is presenting ([0046]). However, neither the office-action nor Darois presented a scenario that prevents the trainee form moving around. Consequently, as already pointed out above, Applicant’s assertion appears to be yet another speculation that conflicts with the facts presented in the office-action. 
Applicant also asserts that “there is no evidence or support for the position that the display panel would need to extend so high as to extend above the prop. Thus, the Office action is using hindsight and the benefit of the current Application to reconstruct the invention of claim”
However, unlike Applicant’s assertion, the teaching of the prior art provides plenty of support to indicate the fact that the display panel indeed extends above the prop. For instance, given the teaching of Darois regarding (i) a display device that is in the form of LCD projector ([0046]), and (ii) a compact—or a hand-portable—simulator ([0036] lines 14-15), a person skilled in the art readily recognizes that the display device indeed extends above the housing (FIG 3, label “20”). 
Similarly, given the type of props incorporated from the teaching of Joynt, such as a wastebasket (FIG 4A, label “92”), it is again evident to a person skilled in the art that the display device also extends above the prop that is placed on the housing.  
Thus, the observations above further confirm that the modification is gleaned directly from the prior art. Consequently, Applicant’s assertion directed to hindsight reasoning is also inaccurate. 
It is worth to note that Darois further teaches the limitations recited per each of the new claims 37 and 38 (e.g. see above the analysis presented under section §103(a)). Applicant presented no argument to challenge the teaching of Darois as applied to claims 37 and 38. 
In addition, unlike Applicant’s assertion, the teaching of the reference fully supports the modification discussed in the office-action. Particularly, Darois already teaches an arrangement that allows one to use the housing (FIG 3, label “20”) in conjunction with a display device (e.g. a television or LCD projector), so that the display generates the attributes of fire via special effects (see [0046]). Moreover, Darois also suggests the location where the display should be positioned (see [0047]). Accordingly, Darois already provides the artisan (a person skilled in the art) with sufficient teaching, so that the artisan attains the modification discussed with respect to claim 18. The above facts confirm that the modification is not only fully supported, but also gleaned directly from the teaching of the prior art. Moreover, it is well settled that a claimed invention maybe obvious even when the prior art does not teach each claim limitation, so long as the record contains some reason that would cause one of skill in the art to modify the prior art to obtain the claimed invention. Beckson Marine, Inc. v. NFM, Inc., 292 F.3d718, 728 (Fed. Cir. 2002). In an obviousness analysis, “we do not ignore the modifications that one skilled in the art would make to a device borrowed from the prior art.” In re ICON Health & Fitness, Inc., 496 F.3d 1374,1382 (Fed. Cir. 2007). This follows from the prospect that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSRInt’l Co. v. Teleflexlnc., 550U.S. 398,421 (2007). 
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art. 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715